DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 6, 9, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdev et al. (US 8,503,739 B2) in view of Rasmus (“Improving Face Recognition with Genealogical and Contextual Data”, Nov. 2, 2012, cited by applicant), Woodrow et al. (US 2009/0196493 A1), and Goh et al. (US 2009/0016576 A1).

Regarding claim 1, Bourdev discloses, except for elements highlighted in italicized bold, a system for assisting users in identifying unknown individuals in photographs (

    PNG
    media_image1.png
    909
    708
    media_image1.png
    Greyscale

), the system comprising: 

a non-transitory computer readable data repository (

    PNG
    media_image2.png
    151
    697
    media_image2.png
    Greyscale

), comprising 

a plurality of mapped images (“labeled digital image collection”:


    PNG
    media_image2.png
    151
    697
    media_image2.png
    Greyscale


	Digital images are labeled as a background task prior to face recognition/pairing:


    PNG
    media_image3.png
    385
    720
    media_image3.png
    Greyscale

), 

wherein each mapped image of the plurality of mapped images is associated with a unique photo identifier (“image name”:

    PNG
    media_image4.png
    439
    698
    media_image4.png
    Greyscale

), and 

a unique facial identifier for each face of at least one face represented in the respective mapped image (

    PNG
    media_image5.png
    239
    694
    media_image5.png
    Greyscale

), 

each image of at least a portion of the plurality of mapped images is associated with one or more attributes of the respective mapped image (“timestamp, image name, image location … image tag”:

    PNG
    media_image6.png
    442
    696
    media_image6.png
    Greyscale


 ), and 

each image of the plurality of mapped images corresponds to a respective user of a plurality of users of a genealogy research platform,

a plurality of face profiles, each face profile comprising one or more attributes of a respective individual (

    PNG
    media_image7.png
    215
    693
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    444
    708
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    718
    media_image9.png
    Greyscale

Or, a user may provide a “name”:

    PNG
    media_image10.png
    197
    600
    media_image10.png
    Greyscale


 ), wherein 

each face profile of the plurality of face profiles is associated with at least one unique facial identifier of one mapped image (“image name”:

    PNG
    media_image4.png
    439
    698
    media_image4.png
    Greyscale

 ); and 

a plurality of instructions stored to a non-transitory computer readable medium, wherein the instructions, when executed on processing circuitry (


    PNG
    media_image11.png
    696
    601
    media_image11.png
    Greyscale



 ), cause the processing circuitry to

identify, in a target image of the plurality of mapped images provided by a requesting user of the plurality of users, a target face (

    PNG
    media_image12.png
    237
    689
    media_image12.png
    Greyscale

), 

conduct a facial analysis comparison of the target face with each face in a remainder of faces represented in the plurality of mapped images to obtain, for each face, a respective likelihood of a pairing with the target face (


    PNG
    media_image13.png
    242
    688
    media_image13.png
    Greyscale

), 

wherein each face corresponds to a respective facial identifier of each unique facial identifier in the remainder of the plurality of mapped images, compare, for each combination of a plurality of combinations of the target face and a respective face of a plurality of potentially matching faces of the remainder of faces, target attributes of a face profile of the target face to comparator attributes of a face profile of the respective face (visual and non-visual attributes are extracted and compared:

    PNG
    media_image14.png
    210
    685
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    186
    708
    media_image15.png
    Greyscale

), 

wherein comparing comprises for each attribute of the target attributes matching the attribute of the comparator attributes, increasing the likelihood of the pairing, and
for each attribute of the target attributes not matching the attribute of the comparator attributes, decreasing the likelihood of the pairing (


    PNG
    media_image16.png
    907
    1335
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    823
    1334
    media_image17.png
    Greyscale




	As seen in equation 6 above, distance value d1 represents a facial feature distance and distance value dm represents a gender distance; the gender distance can either raise or lower the overall correlation score depending on its value, thus increasing or decreasing the likelihood of pairing), and

prepare, for presentation to the requesting user, a graphical user interface comprising an image of each face of at least a portion of the potentially matching faces for consideration by the user as a match to the target face (

    PNG
    media_image18.png
    290
    591
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    845
    622
    media_image19.png
    Greyscale

 ).

	Bourdev does not teach:
	
A;  wherein each mapped image of the plurality of mapped images is associated with a unique photo identifier;

B;  a unique facial identifier for each face of at least one face represented in the respective mapped image; and 

C;  each image of the plurality of mapped images corresponds to a respective user of a plurality of users of a genealogy research platform. 

	Regarding difference C, Rasmus teaches a Genealogy research platform, and further teaches that face recognition can play an important role, but has challenges:

    PNG
    media_image20.png
    533
    1253
    media_image20.png
    Greyscale

	Bourdev solves these challenges using non-visual features during the face pairing process:

    PNG
    media_image21.png
    851
    592
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    947
    602
    media_image22.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize the face tagging algorithm taught by Bourdev, on a genealogy research platform as taught by Rasmus, in order to tag unknown face images for genealogical research, because 1) face recognition can play an important role in genealogical research as noted by Rasmus above, and 2) Bourdev, as noted above, solves the problems identified by Rasmus with respect to inaccuracies with respect to face matching by using non-visual features as noted above. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bourdev, while the teaching of Rasmus continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding difference A, “wherein each mapped image of the plurality of mapped images is associated with a unique photo identifier”, Woodrow teaches face segmentation, and further teaches assigning a unique identification to each input image:


    PNG
    media_image23.png
    337
    898
    media_image23.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to assign a unique identifier to each input image of Bourdev, as taught by Woodrow above, in order to ensure that each image file, which is unique unto itself, is a unique file name that can never to confused with or substituted with another file of a same name, as would be understood by one of ordinary skill in the art. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bourdev, while the teaching of Woodrow continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding difference B, “a unique facial identifier for each face of at least one face represented in the respective mapped image”,  Goh teaches face recognition, comprising:


    PNG
    media_image24.png
    152
    857
    media_image24.png
    Greyscale

.

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify Bourdev, to include after the face detection process, the assignment of unique face identifiers to each face, as taught by Goh, so that the faces can be stored and identified “uniquely” for subsequent processing with the image file as metadata as taught by Goh.  One of ordinary skill in the art would understand that this is especially commended by the reference given that the detected faces don’t yet have unique names assigned to them so that the unique identifiers taught by Goh provide a place-holder until the subsequent pairing process taught by Bourdev.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Bourdev, while the teaching of Goh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Regarding claim 2, the system of claim 1, wherein the one or more attributes of a given face profile of the plurality of face profiles comprises a name, a birthdate, a birthplace, a death date, a death place, a biological gender, a living status, and/or a military status (“gender” is included, as noted below, among other attributes:



    PNG
    media_image7.png
    215
    693
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    444
    708
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    390
    718
    media_image9.png
    Greyscale

).

Regarding claim 3, the system of claim 1, wherein the one or more attributes of a given image of the plurality of mapped images comprises a photo date, a photo location, and/or an identity of a photographer (“timestamp, image name, image location … image tag”:

    PNG
    media_image6.png
    442
    696
    media_image6.png
    Greyscale

).


Regarding claim 6, the system of claim 1, wherein an image of each face is isolated from a respective image containing the face such that the respective image is not viewed by the user (

    PNG
    media_image25.png
    204
    592
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    859
    593
    media_image26.png
    Greyscale


 ).

Regarding claim 12, the system of claim 1, wherein: increasing the likelihood of the pairing comprises increasing the likelihood by a value or percentage weighted according to a relative importance of the respective attribute; and decreasing the likelihood of the pairing comprises decreasing the likelihood by a value or percentage weighted according to a relative importance of the respective attribute (the coefficients “c” in equation 6 below are weight factors based on importance:

    PNG
    media_image27.png
    935
    1039
    media_image27.png
    Greyscale

).

Regarding claim 11, the system of claim 1, wherein conducting the facial analysis comparison comprises providing the target face and each face in the remainder of faces to a facial recognition service (


    PNG
    media_image28.png
    508
    705
    media_image28.png
    Greyscale

 ).

Regarding claim 9, the system of claim 1, wherein: 

preparing the presentation comprises presenting control elements for selecting a particular face of the portion of the potentially matching faces as a match (

    PNG
    media_image29.png
    272
    597
    media_image29.png
    Greyscale

); and 

upon selection of a given face corresponding to a life status of deceased as the match, the instructions, when executed on processing circuitry, cause the processing circuitry to enable access to the user of the plurality of attributes of the facial identifier corresponding to the given face (


    PNG
    media_image30.png
    550
    814
    media_image30.png
    Greyscale


	The user will access the labels assigned or suggested by the system).

Regarding claim 10, the system of claim 9, wherein, upon selection of the given face as the match, the instructions, when executed on processing circuitry, cause the processing circuitry to enable access to the user of an image of the plurality of images containing the given face (the user has full access to the images:

    PNG
    media_image31.png
    820
    610
    media_image31.png
    Greyscale

).

Regarding claim 13, the system of claim 1, wherein: increasing the likelihood of the pairing for a given attribute of the plurality of attributes comprises increasing the likelihood by a first a value or percentage; and decreasing the likelihood of the pairing for the given attribute comprises decreasing the likelihood by a second value or percentage greater than the first value or percentage (



    PNG
    media_image16.png
    907
    1335
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    823
    1334
    media_image17.png
    Greyscale

	As seen in equation 6 above, distance value d1 represents a facial feature distance and distance value dm represents a gender distance; the gender distance dm can either raise or lower the overall correlation score depending on its value, thus increasing or decreasing the likelihood of pairing).

Regarding claim 4, the system of claim 1, wherein the graphical user interface further comprises at least a portion of matching attributes between the target attributes and the comparator attributes of at least some of the faces of the portion of the potentially matching faces ( 

    PNG
    media_image32.png
    381
    623
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    809
    608
    media_image33.png
    Greyscale

).

Regarding claim 5, the system of claim 4, wherein the portion of the matching attributes are suppressed for potentially matching faces comprising an attribute of life status of living or unknown beyond presenting the life status ( 

    PNG
    media_image34.png
    451
    607
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    221
    585
    media_image35.png
    Greyscale


).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdev et al. (US 8,503,739 B2) in view of Rasmus (“Improving Face Recognition with Genealogical and Contextual Data”, Nov. 2, 2012, cited by applicant), Woodrow et al. (US 2009/0196493 A1), and Goh et al. (US 2009/0016576 A1) as applied to claim 1, and further in view of Seto et al. (US 2005/0196021 A1). 

Regarding claim 7, Bourdev, as modified by Woodrow and Goh above, does not teach, “wherein the likelihood of the pairing is represented as a percentage similarity between the target face and a given face”.   Rather, Bourdev expresses the face paring as a number as seen in equation 6. 

	Seto teaches expressing facial similarity as a percentage:

    PNG
    media_image36.png
    141
    886
    media_image36.png
    Greyscale


    PNG
    media_image37.png
    517
    546
    media_image37.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Bourdev combination, to express the facial similarities as a percentage as taught by Seto, because as would be understood by one of ordinary skill in the art and as is depicted in Seto figure 3, a percentage is an intuitive and easily understood measure of similarity that an ordinary, non-technical user can relate-to and comprehend. 


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Bourdev combination, while the teaching of Seto continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdev et al. (US 8,503,739 B2) in view of Rasmus (“Improving Face Recognition with Genealogical and Contextual Data”, Nov. 2, 2012, cited by applicant), Woodrow et al. (US 2009/0196493 A1), and Goh et al. (US 2009/0016576 A1) as applied to claim 1, and further in view of Steinberg et al. (US 2010/0014721 A1). 

Regarding claim 8, the Bourdev combination does not teach, “arranging the image of each face of the portion of the potentially matching faces in a ranked order from most likely match to least likely match.”

	Steinberg teaches face recognition comprising displaying results to a user in ranked order for a user to take a selection:

    PNG
    media_image38.png
    484
    511
    media_image38.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the GUI of the Bourdev combination to include displaying in ranked order as taught by Steinberg, to provide the user with the top ranked matching faces for a user to choose from.
 
the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Bourdev combination, while the teaching of Steinberg continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665